The opinion of the court, Mathews, J. being absent, was delivered by
Porter, J.
This is an action to set aside a sale of a town lot, on the the ground of lesion. The case turns on the fact whether it existed or not. The judge of the court of the first instance, thought the evidence so doubtful, that he could not annul the contract; and he declared, that in cases of this kind, the evidence should be most clear and satisfactory in support of a plaintiff’s pretensions. A perusal of the testi-mon7’ leaves our minds pretty much in the same situation w^h that of the judge of the first instance; and we fully agree with him in thinking that demands of this kind should be supported by strong proof.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.